Citation Nr: 1545199	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  06-28 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for erectile dysfunction, secondary to medication taken for service-connected major depressive disorder. 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to medication taken for service-connected major depressive disorder.

3.  Entitlement to service connection for a left elbow disability. 
 
4.  Entitlement to service connection for an acquired psychiatric disorder, other than major depressive disorder. 
 
5.  Entitlement to service connection for hypertension, to include secondary to service-connected major depressive disorder.
 
6.  Entitlement to an increased disability rating in excess of 50 percent for major depressive disorder prior to February 15, 2011.
 
7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to March 1991 and active duty for training (ACDUTRA) from December 1984 to June 1985, with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2010 and December 2010, the Board in relevant part remanded the Veteran's hypertension claim for additional development.  In July 2013 and June 2014, the Board remanded this claim as well as the Veteran's left elbow, TDIU, and acquired psychiatric disorder other than major depressive disorder claims for additional development.  The case has been returned to the Board for appellate consideration. 

With regard to the Veteran's major depressive disorder claim, in April 2010 and December 2010, the Board remanded this claim for additional development.  The Veteran's case was thereafter returned to the Board, and in a July 2013 decision, the Board, in relevant part, denied an evaluation in excess of 50 percent for major depressive disorder prior to February 15, 2011, and granted an evaluation of 70 percent, but not higher, for major depressive disorder beginning February 15, 2011. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, the Court vacated the July 2013 decision insofar as the Board denied an evaluation in excess of 50 percent prior to February 15, 2011, and 70 percent thereafter for major depressive disorder.  The Veteran's case was returned to the Board, and in a June 2014 decision, the Board denied an evaluation in excess of 50 percent prior to February 15, 2011, and awarded a 100 percent evaluation thereafter.  The Veteran appealed the Board's denial of entitlement to a disability rating in excess of 50 percent for the major depressive disorder prior to February 15, 2011 to the Court.  In a June 2015 Order, the Court vacated the June 2014 decision denying entitlement to a disability rating in excess of 50 percent prior to February 15, 2011 and the Veteran's case was returned to the Board.   

The Board observes that the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that a claim of entitlement to an annual clothing allowance pursuant to 38 U.S.C.A. § 1162 has been certified to the Board from an appeal of a November 2011 decision denying such.  However, a review of the Veteran's claims folder reveals that this claim was previously considered in a July 2013 Board decision and granted.  Notably, there is no indication that the allowance by the Board was implemented in a subsequent decision by the agency of original jurisdiction (AOJ).  Therefore, as this matter has been previously considered by the Board, it is not currently for appellate consideration.  

Since the Veteran's claims on appeal were last adjudicated, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the AOJ.  However, in June 2015, the Veteran's attorney indicated that the Veteran was waiving this procedural right.  38 C.F.R. §§ 19.37, 20.1304 (2015).  Thus, the Board will consider the newly submitted evidence in the first instance.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a statement received by VA in February 2015, the Veteran withdrew his appeal of entitlement to service connection for hypertension to include as secondary to service-connected major depressive disorder and for a left elbow disability.      

2.  In a statement received by VA in April 2015, the Veteran withdrew his appeal of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder and entitlement to TDIU.      

3.  In a December 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for erectile dysfunction secondary to medication taken for service-connected major depressive disorder.

4.  The evidence received since the December 2010 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction and raises a reasonable possibility of substantiating the claim.
5.  Prior to February 15, 2011, the evidence of record demonstrates that the Veteran's major depressive disorder manifested in disability tantamount to occupational and social impairment with reduced reliability and productivity.  Neither occupational and social impairment with deficiencies in most areas, nor total occupational and social impairment are shown.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for hypertension to include as secondary to service-connected major depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for a left elbow disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal by the Veteran for entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal by the Veteran for entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The December 2010 Board decision denying service connection for erectile dysfunction secondary to medication taken for service-connected major depressive disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).
 
6.  Since the December 2010 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for erectile dysfunction; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The criteria for a disability in excess of 50 percent for major depressive disorder prior to February 15, 2011 are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension, a left elbow disability, an acquired psychiatric disorder other than major depressive disorder, and TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his attorney, withdrew his appeal of entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder as well as for a left elbow disability in a statement received by VA in February 2015.  Additionally, in a statement received by VA in April 2015, the Veteran withdrew the appeal of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder as well as entitlement to TDIU.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.

Major depressive disorder and erectile dysfunction 

The Veteran seeks entitlement to service connection for erectile dysfunction as well as entitlement to an increased disability rating for major depressive disorder prior to February 15, 2011.  Implicit in his erectile dysfunction claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Compliance with the JMRs 

As indicated above, the Veteran's increased rating claim involves JMRs dated December 2013 and May 2015.  The Board wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with that obligation in mind.

The December 2013 JMR found that in denying the Veteran a disability rating in excess of 50 percent prior to February 15, 2011 for his major depressive disorder, the Board did not provide an adequate statement of reasons or bases when it failed to address evidence of the Veteran's delusions and suicidal ideation.  Although a copy of the December 2013 JMR is not associated with the record, the May 2015 JMR similarly found that in denying the Veteran a disability rating in excess of 50 percent prior to February 15, 2011, the Board did not provide an adequate statement of reasons or bases when it failed to address evidence of the severity of the Veteran's delusions or the gravity of a 2007 suicide attempt, as well as a 2008 finding that the Veteran was not mentally capable of managing his benefit payments in his own best interests secondary to his problematic mental status.  Remand was therefore warranted in order for the Board to provide an adequate explanation as to why a rating in excess of 50 percent was not warranted prior to February 15, 2011.    

The Board is confident that if any additional problems existed, the Court would have brought them to the Board's attention.  See Harris v. Derwinski, 1 Vet. App.180, 183 (1991) (holding that the "Court will (not) review BVA decisions in a piecemeal fashion").
Stegall concerns

As noted above, the Board remanded the Veteran's major depressive disorder claim on two occasions.  In April 2010, the Board instructed the AMC/RO to readjudicate the Veteran's major depressive disorder claim.  Subsequently, in July 2010, the RO readjudicated this issue in a supplemental statement of the case (SSOC) dated July 2010.  Then in December 2010, the Board remanded the issue again to obtain employment records and to readjudicate the claim.  Pursuant to the Board's remand, the RO/AMC obtained the Veteran's employment records and readjudicated his claim in a SSOC dated June 2011. Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for erectile dysfunction.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below. 

With regard to the issue of entitlement to an increased disability rating for major depressive disorder prior to February 15, 2011, in correspondence dated in September 2008, prior to the November 2008 rating, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. 
§ 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The September 2008 letter informed the Veteran that in order to establish a higher rating for major depressive disorder, the evidence would need to show that his disability had increased in severity.  He was informed of the type of evidence that could be submitted to support his increased rating claim.  Additionally, the letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination in September 2008 during the appeal period.  A review of the VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluation of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  In December 2009, the Veteran withdrew his request to provide testimony with regard to the claim addressed herein before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Service connection for erectile dysfunction

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1103, 20.1105 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).
In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO denied service connection for erectile dysfunction secondary to medication taken for service-connected major depressive disorder in a November 2009 rating decision because the evidence did not show a relationship between the Veteran's erectile dysfunction and his use of medication for his major depressive disorder.  The Veteran appealed the November 2009 rating decision to the Board, and in a December 2010 decision, the Board denied the Veteran's claim because the evidence did not demonstrate the Veteran's erectile dysfunction was caused or aggravated by medication taken for the major depressive disorder.  

At the time of the December 2010 Board decision, the evidence of record consisted of the Veteran's service treatment records which were absent complaints of or treatment for erectile dysfunction.  The evidence also included the Veteran's statements and a statement from T.G., R.N., dated June 2009 noting that the Veteran had problems with erectile dysfunction due to taking Citalopram 40 mg which he had been prescribed by his physician for depression.  She stated that as a registered nurse, she knew that one of the side effects of Citalopram was erectile dysfunction.  The record also consisted of a VA medical opinion dated November 2009.  After consideration of the Veteran's medical history, the VA examiner concluded that the Veteran's erectile dysfunction is less likely as not permanently aggravated or a result of Citalopram and is at least as likely as not a result of substance abuse including cocaine, alcohol, marijuana since 1997.  The examiner's rationale for his conclusion was based on his finding that there is a side effect risk of erectile dysfunction of up to 6 percent with Citalopram which failed to meet the level of at least as likely as not, whereas the risk from the use of multiple substances met this level.    

As the Veteran did not appeal the December 2010 Board decision, it is final.  Accordingly, new and material evidence is required to reopen the claim. Specifically, in order to reopen, the evidence must show that the Veteran has erectile dysfunction that is related to medication taken for his major depressive disorder.

In reviewing the evidence added to the claims folder since the December 2010 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  In particular, the Veteran has reported that he takes medication other than Citalopram for his major depressive disorder which causes his erectile dysfunction.  A review of the record reveals that since the December 2010 Board decision, the Veteran's medication for his major depressive disorder includes mirtazapine and sertraline.  The Veteran's attorney submitted an Internet article in June 2015 regarding sertraline and that its side effects include a decreased sex drive, impotence, and difficulty having an orgasm.  Further, T.G., R.N., submitted a statement dated October 2014 noting that the effects of mirtazapine and sertraline include erectile dysfunction.  Also, D.K., M.D., reported in a VA treatment record dated October 2014 that the Veteran is on several CNS agents that can suppress erection and ejaculation.  

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes the Veteran's use of medication for his major depressive disorder other than Citalopram that causes or aggravates his current erectile dysfunction.  As a missing element of service connection is now of record, the Board finds that the evidence is new and material sufficient to reopen the claim. 

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered. 

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole. The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim]. 

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section below.

Higher evaluation for major depressive disorder prior to February 15, 2011

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2015; see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Veteran essentially contends that his major depressive disorder is more disabling than contemplated by the current 50 percent evaluation prior to February 15, 2011.  The Veteran is in receipt of a 100 percent disability evaluation from January 4, 2010, to February 28, 2010, for hospitalization.  Prior and subsequent to that period, he is evaluated as 50 percent disabling, and evaluated as 100 percent disabling beginning February 15, 2011.  The Board will evaluate the Veteran's disability outside of the period in which he is in receipt of a 100 percent evaluation. 
The Veteran's disability has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Diagnostic Code 9434 is deemed by the Board to be the most appropriate diagnostic code primarily because it pertains specifically to the diagnosed disability in the Veteran's case (major depressive disorder).  In any event, with the exception of eating disorders, all mental disorders including anxiety disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result. Additionally, the Veteran has not requested that another diagnostic code should be used. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. See 38 C.F.R. § 4.126 (2015).  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19 (2015).

The pertinent provisions of 38 C.F.R. § 4.130  relating to rating psychiatric disabilities read as follows: 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130  means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board prior to August 2014, and therefore the claim is governed by DSM-IV.

The Board notes that the use of GAF scores has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to major depressive disorder, for which service connection has been established, the record shows additional diagnoses of posttraumatic stress disorder (PTSD) and anxiety, which are not currently service-connected. 

It is now well-settled that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability, in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140   (1996). 

Some of the medical evidence in the instant case does differentiate between the symptomatology associated with the Veteran's major depressive disorder and that resulting from his nonservice-connected disorder (i.e., PTSD).  Where a mental health professional has attempted to distinguish between said symptomatology, the Board will so note.  In all other cases, for the purposes of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected major depressive disorder.

In a July 2008 statement, T.G., R.N., the Veteran's fiancée, indicated that the Veteran's mood was labile; and he was withdrawn, extremely short-tempered, and could not stand to hear children make noise which was difficult as they had 3 young children.  She stated that his appearance and hygiene had declined.  He also had signs of helplessness and hopelessness, and weekly panic attacks.  Additionally, he was delusional in that he constantly thought people were talking about and thought the world was against him. 
A September 2008 examination report showed that the Veteran displayed good grooming and hygiene without evidence of psychomotor or anxiety problems.  He was alert, focused, had good eye contact, and communicated effectively.  His answers to questions were relevant, sequential, and appropriately detailed.  He did not show signs of a thought disorder but had outward signs of depression (sadness, blunted affected, and appeared tired).  There was no evidence of emotional dyscontrol. 

The Veteran reported panic attacks, hopelessness, and restlessness as symptoms of his depression.  He denied suicidal thoughts at that time but had attempted suicide the year before.  He also denied hallucinations or other indicators of a thought disorder, and indicated that his depression kept him from working full time but that his back problems also impacted his work.  The Veteran had serious relationship problems that made it difficult to concentrate at work; he reported difficulty being around people and tending to isolate and not interact socially.  The Veteran reported that he was divorced, and although he had a fiancée, she was frequently upset with him.  He reported a "mediocre" relationship with his parents and siblings.  

On mental status evaluation, the examiner noted that the Veteran was fully oriented, and his working and delayed memory were good.  He identified a current event, three large cities, and the President; and correctly identified objects and counted backwards from 100 (but made mistakes and had difficulty doing this last task).  He was unable to add three single digits correctly and was unable to abstractly reason but had good social judgment.  In summary, the examiner noted that the Veteran was quite depressed, was having regular panic attacks, had PTSD, and had generalized anxiety disorder.  His mental health issues were compounded by his medical problems.  He was not a danger to himself or others.  Provisional diagnoses of severe major depression, panic disorder without agoraphobia, PTSD, and generalized anxiety disorder were noted; and a GAF score of 54 was assigned.  In an addendum, the examiner reported symptoms including markedly diminished interest or participation in significant activities, difficulty concentrating, and hypervigilance.  Also, the Veteran was not mentally capable of managing his benefit payments in his own best interests, although he was mentally capable of performing activities of daily living. 
VA treatment records dated during the course of the appeal period document treatment for the Veteran's major depressive disorder.  Notably, the treatment records indicate that the Veteran participated in group therapy sessions or was at least attentive during the sessions.  See, e.g., a VA treatment record dated January 2011.  He reported during an August 2008 treatment evaluation that he decided to call off his engagement with his fiancée, although in subsequent records he has referred to T.G. as his fiancée.  He also reported that he looked forward to spending more time with his daughter and that he had 4 children with 3 different women.  December 2008 and February 2009 treatment records document no suicidal or homicidal ideation, but the Veteran reported in the December 2008 treatment evaluation that he had stress with his supervisor and fiancée.  August and November 2009 treatment records note his nightmares, flashbacks, hypervigilance, anxiety, and depression, although he did not have suicidal or homicidal ideation and his judgment was good.  In April 2010, the Veteran reported that he had difficulty managing his anger, but he wished to return to the military at times to be with his friends.  A September 2010 group therapy record noted that the Veteran participated in the group discussion and indicated that he desired to attend on a regular basis.  A September 2010 treatment record indicated that his anxiety and flashbacks have affected his quality of work as well as his relationship with his girlfriend and children.  He was assigned a GAF score of 48.  An October 2010 treatment record noted his mood was "ok" and that he was alert, oriented, and denied suicidal and homicidal ideation.  An October 2010 letter from a VA staff psychiatrist indicated that the Veteran may be ill enough at times to be incapacitated for duty but not ill enough to seek medical treatment.  A December 2010 treatment record noted his nightmares and hyperarousal, although he did not endorse suicidal or homicidal ideation and was alert and oriented at that time.  

A February 15, 2011, private psychological evaluation report noted that the Veteran felt depressed daily; experienced feelings of helplessness and hopelessness, fluctuations in his weight, low self-esteem, irritability, suicidal ideation, and marked problems with concentration.  He indicated that there were days he could not get out of bed, he had had marked problems with interpersonal relationships, he isolated himself from his family and others, and his wife had to take care of finances and raising their children.  It was noted that he was currently working 20 hours a week at VA in housekeeping but that he often missed worked due to his depression and lack of sleep.  He also stated that most of the time due to his depression that he did not work but hid instead as he had problems with pace and persistence.  He had problems getting along with his supervisors and other employees. 

He had recurrent and intrusive thoughts, recurrent nightmares, auditory hallucinations, flashbacks following the nightmares, night sweats, fear of going to sleep, distress if anything reminded him of New Orleans, becoming sick if he smelled anything decomposing or stagnant water, and had anxiety from the smell and got sick to his stomach.  He avoided all people that were with him or connected to the event, had marked disinterest in significant activities, did not go to church regularly and if he did he sat in the back, and felt detached or different from most people.  He also had emotional numbing, foreshadowing for the future, difficulty falling asleep, irritability, irrational anger, difficulty concentrating, hypervigilance, exaggerated startle response, and problems learning new material under stress. Additionally, the Veteran was noted to have marked problems with interpersonal relationships and was socially isolated even though he had a circle of friends.  Due to his extreme anxiety, he could not be in crowds. He also had marked problems getting along with anyone, including his wife, mostly due to his isolating himself but also due to his irrational temper. 

Mental status evaluation revealed that the Veteran was cooperative but had significant problems with grooming.  He maintained normal eye contact, his mood was depressed, and his affect was flat.  The examiner observed that the Veteran was a concrete thinker with poor abstract skills and he had marked problems with memory and concentration.  He was not homicidal but was at high risk for suicide, was paranoid almost to a delusional level; and he had auditory hallucinations, obsessive rituals, and poor formal and social judgment. 

In summary, the examiner found that the Veteran was declining in his functional capacity and was not going to continue his job much longer.  His chronic major depression and PTSD were causing his condition to worsen; he had marked problems with concentration, memory, activities of daily living, hygiene, persistence, and pace.  He socially isolated even with his family and took antidepressants which were not effective at controlling his depressive disorder.  He was not able to do even simple tasks at times, could not handle stress, and could not learn new material under stress.  Diagnosis included chronic major depression interacting with PTSD, and a GAF score of 45 was assigned.

Based on the evidence of record, the Board finds that a 70 percent disability rating is not warranted for the Veteran's major depressive disorder prior to February 15, 2011.  In this regard, the Board notes that the Court of Appeals for the Federal Circuit (Federal Circuit) held in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013) that "in the context of a 70 percent rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas," which are work, school, family relations, judgment, thinking, or mood.  The Board finds that such has not been shown here.  Rather, his level of functioning is greater than that contemplated by the 70 percent rating category.  

The Board finds that the evidence as a whole indicates that the Veteran's major depressive disorder traits prior to February 15, 2011 includes nightmares, hyperarousal, intrusive thoughts, feelings of isolation, diminished interest in significant activities, hypervigilance, and inability to manage disbursement of his VA benefits.  While deficiencies in mood and work are shown, such are not shown in the areas of family relationships, judgment, and thinking, during the relevant period on appeal.  See September 2008 VA examination, noting effective communication, answers to questions which were relevant, sequential, and appropriately detailed, good memory, and good social judgment.  He did not show signs of a thought disorder.  The Board acknowledges that the September 2008 VA examiner reported that the Veteran was not mentally capable of managing his monetary benefits.  Notably, objective testing revealed that the Veteran had difficulty counting backwards from 100 and adding three single digits together.  However, the examiner found that the Veteran was mentally capable of performing his activities of daily living.  The remainder of the evidence of record during the period under consideration supports this finding.

Pertinently, the evidence of record prior to February 15, 2011 is absent obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; and spatial disorientation.  While the Board acknowledges T.G., R.N.'s experience in the field of psychiatry and her competency in reporting in July 2008 that the Veteran's appearance and hygiene have "declined," the remainder of evidence during the period under consideration reveals that the Veteran has had an essentially normal appearance and hygiene.  Thus, given the evidence to the contrary, the Board finds her statement less credible.  Therefore, the Board finds that the competent and probative evidence does not demonstrate a neglect of personal appearance and hygiene.  Indeed, the September 2008 VA examination and treatment records discussed above document a normal appearance and hygiene.  As such, while there may have been a decline in the Veteran's appearance and hygiene, the competent and probative evidence does not reveal a neglect of such.  

Additionally, the Board acknowledges the Veteran's report during the September 2008 VA examination that he attempted suicide the previous year.  The Board further notes the private psychological examination dated February 15, 2011 which noted the Veteran's suicidal ideation.  However, as discussed above, numerous VA treatment records as well as the September 2008 VA examination report document the Veteran's lack of suicidal ideation.  Pertinently, the Veteran repeatedly denied suicidal ideation during VA mental health evaluations addressed above.  While the Board does not discount the gravity of the Veteran's 2007 suicide attempt, the treatment records dated subsequent to this incident (and prior to February 15, 2011) are notably absent of such.  Thus, the Board finds that the single incidence of suicidal ideation does not warrant a higher disability rating.

Also, while the Board acknowledges the Veteran's social impairment, the evidence does not indicate an inability to establish and maintain effective relationships prior to February 15, 2011.  Indeed, the evidence during the period under consideration shows that the Veteran has maintained a relationship with his fiancée.  Further, he reported a "mediocre" relationship with his parents and siblings during the September 2008 VA examination.  Moreover, during the August 2008 VA mental health evaluation, he reported that he looked forward to spending more time with his daughter.  He also stated during the April 2010 VA mental health evaluation that he at times wished to return to the military to be with his friends.  Finally, the record reveals that the Veteran was regularly attending VA group therapy sessions, and although he did not always participate in the discussions, he was attentive.  The record therefore indicates that the Veteran was able to maintain a few effective relationships prior to February 15, 2011.

The Board has also determined that the criteria approximating a 100 percent rating prior to February 15, 2011 have not been met.  While the Board accepts the Veteran's major depressive disorder traits affect his functioning, the evidence of record does not demonstrate both total occupational and social impairment.  The Board notes T.G., R.N.'s report that the Veteran has evidenced delusions as well as the February 15, 2011 examination indicating that the Veteran had a history of delusions and hallucinations.  However, multiple VA mental health evaluations discussed above specifically note the absence of delusions or hallucinations, such that it cannot be said that if such delusions occurred, they were persistent as contemplated by the higher rating criteria.  The Veteran's fiancée's statement regarding delusions is contradicted by the medical records, which affirmatively show the opposite, and the Board finds the statement less than credible, given that it is at odds with the otherwise consistent picture painted by all of the other evidence of record.  The Board as a fact finder is permitted to provide such a conclusion.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  In short, the evidence during this period does not demonstrate delusions, gross impairment in thought processes or communication, grossly inappropriate behavior, disorientation to time or place, or memory loss for names of close relatives or own name or other symptoms on a par with the level of severity exemplified in these manifestations. 

As discussed above, the Board notes the Veteran's report during the September 2008 VA examination that he attempted suicide the previous year, although he had not endorsed suicidal ideation thereafter until February 15, 2011.  The Board therefore finds that the record does not demonstrate a persistent danger of hurting self or others during the period under consideration.  Also, as discussed above, although T.G., R.N., indicated some inability to maintain appropriate hygiene, the remainder of medical evidence during the period under consideration documents normal appearance and hygiene.  As such, the Board finds that the record as a whole does not support the existence of symptoms such that there is total occupational and social impairment.

The Board also observes that the Veteran has been assigned GAF scores between 48 and 54, which indicate serious to moderate impairment with a GAF of 54 at his VA examination in September 2008.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter, supra.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  Given the actual psychiatric symptoms shown in this case, the Board finds that level of overall psychiatric impairment is shown to be consistent with a 50 percent rating prior to February 15, 2011. 

Based on all of the above, the Board finds that an disability rating greater than 50 percent prior to February 15, 2011 is not warranted for the entire appellate period.  See Hart, supra.  The Veteran's application for a higher schedular rating for his service-connected major depressive disorder is denied.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.
If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria here amply account for the Veteran's complaints of symptoms associated with his major depressive disorder which include depression, irritability, sleep impairment with nightmares, panic attacks, and intrusive thoughts.  These are exactly the types of manifestations considered under the General Rating Formula for Mental Disorders.  Further, the rating criteria are not a laundry list, and any complaints related by the Veteran may be considered accounted for by analogy to the listed exemplar criteria.  Mauerhan, supra.  There are no "outlier" complaints or symptoms reported that are not of the types addressed by the General Rating Formula for Mental Disorders.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  There is therefore no need for further discussion of extraschedular entitlement.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, as indicated above, a claim of entitlement to TDIU was on appeal before the Board.  However, as discussed above, the Veteran withdrew this claim in April 2015.  


ORDER

The appeal of entitlement to service connection for hypertension, to include as secondary to service-connected major depressive disorder is dismissed.

The appeal of entitlement to service connection for a left elbow disability is dismissed.

The appeal of entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder is dismissed.

The appeal of entitlement to TDIU is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for erectile dysfunction secondary to medication taken for service-connected major depressive disorder is reopened; to this extent only, the appeal is granted.

Entitlement to an increased disability rating in excess of 50 percent for major depressive disorder prior to February 15, 2011 is denied.


REMAND

The Veteran contends that his current erectile dysfunction is related to medication taken for his service-connected major depressive disorder.  
The Board notes that the Veteran's claims folder was forwarded to a VA physician for an opinion as to the etiology of the Veteran's erectile dysfunction in November 2009.  After consideration of the Veteran's medical history, the VA examiner concluded that the Veteran's erectile dysfunction is less likely as not permanently aggravated or a result of Citalopram and is at least as likely as not a result of substance abuse including cocaine, alcohol, marijuana since 1997.  The examiner's rationale for his conclusion was based on his finding that there is a side effect risk of erectile dysfunction of up to 6 percent with Citalopram which failed to meet the level of at least as likely as not, whereas the risk from the use of multiple substances met this level.    

The Board finds that the opinion rendered by the November 2009 VA examiner with regard to whether the Veteran's erectile dysfunction is related to medication taken for his major depressive disorder is inadequate for evaluation purposes.  Specifically, since the November 2009 VA opinion was obtained, the Veteran has taken other medication for his major depressive disorder, which includes sertraline.  See a VA treatment record dated October 2014.  Notably, the Veteran's attorney submitted an Internet medical article in June 2015 that indicates taking sertraline can result in side effects including decreased sex drive, impotence, and difficulty having an orgasm.  Although T.G., R.N., the Veteran's fiancée and a nurse practitioner, submitted a statement in October 2014 indicating that use of sertraline as well as mirtazapine which the Veteran also takes for his major depressive disorder has caused his current erectile dysfunction, she did not provide a rationale for her finding.  She also did not address the Veteran's history of drug use as a cause of his erectile dysfunction.  Therefore, while T.G., R.N.'s statement is of probative value for the purposes of reopening the Veteran's claim, it is not of sufficient probative value for the purposes of granting the reopened service connection claim.

The Board further notes that there is no other medical opinion of record with supporting rationale as to the etiology of the Veteran's erectile dysfunction.  In light of the foregoing, the Board finds that an opinion should be obtained as to whether the Veteran's current erectile dysfunction is related to use of medication taken for his service-connected major depressive disorder.  
Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his current erectile dysfunction.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  The examiner is specifically requested to elicit a list of all medication that the Veteran takes for his major depressive disorder.  

Based on the review and the examination, the examiner is asked to render an opinion as to the following: 

a. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's erectile dysfunction is related to his service-connected major depressive disorder, to include medication taken for the disorder such as mirtazapine and sertraline.

b. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's erectile dysfunction is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected major depressive disorder to include medication taken for the disorder such as mirtazapine and sertraline.  If the examiner finds that the erectile dysfunction is aggravated by the service-connected major depressive disorder, then he/she should quantify the degree of aggravation, if possible.
The examiner is asked to provide the underlying reasons for any opinion expressed.  In rendering the medical opinion, the examiner is requested to address the March 2015 statement received by T.G., R.N. noting that side effects of mirtazapine and sertraline include erectile dysfunction as well as the Internet medical article submitted by the Veteran's attorney in June 2015 also indicating that use of sertraline can cause erectile dysfunction.  The examiner should also address the Veteran's history of drug use.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


